EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Allowable Subject Matter

Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:

With respect to claims 1, 18 and 19, Kakizaki et al. [US 2012/0119116 A1] discloses an apparatus for removing residues from a source vessel in an extreme ultraviolet lithography device (as shown in Figs. 1-17) comprising an cleaning structure for cleaning the debris adhere to the source unit (paragraph [0059], see also Figs. 1-17).



Ehm et al. [US 2010/0288302 A1] discloses a jet (20) of cleaning gas is directed to the contamination layer (15) for removing material from the contamination layer (15), the jet (20) of cleaning gas is controlled by moving the jet (20) of cleaning gas relative to the optical surface (14a) using this signal as a feedback signal (as shown in Figs. 2-7, see also paragraph [0020]).

However, the combination of Kakizaki et al., Ershov and Ehm et al. does not teach a frame portion; and a heater structure on the frame portion, the heater structure including: a head on the frame portion, the head being rotatable and foldable in at least one shaft direction, and a heater on the head to dissipate heat toward residues in the source vessel, the heater to apply temperature of 200°C to 800°C, and it does not appear to be obvious why one of ordinary skill in the art would modify the combination of Kakizaki et al., Ershov and Ehm et al. such that a heater structure on the frame portion, the heater structure including: a head on the frame portion, the head being rotatable and foldable in at least one shaft direction, and a heater on the head to dissipate heat toward residues in the source vessel, the heater to apply temperature of 200°C to 800°C.
Accordingly, the prior art fails to teach or fairly suggest an apparatus for removing residues from a source vessel in an extreme ultraviolet lithography device requiring “a first chamber to accommodate target material; an internal space below the first chamber; and an apparatus for removing residues from the source vessel in the internal space, the apparatus 

Claims 2-17 and 20 are allowable by virtue of their dependency on claim 1 and 19.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Cited Prior Art

The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Masaki et al. [US 2005/0178979 A1]
	Mizoguchi et al. [US 2013/0319466 A1]
	Baek et al. [US 10,362,664 B2]
	Asayama et al. [US 8,536,550 B2]
	Yu et al. [US 2020/0146136 A1]
	Wu et al. [US 2019/0155179 A1]
	Banine et al. [US 2007/0069160 A1]

	Ehm et al. [US 2010/0071720 A1]
	Mikami et al. [US 2014/0320834 A1]
	Yen et al. [US 2020/0041908 A1]
	Riepen et al. [US 2015/0338753 A1]
	Niimi et al. [US 2015/0108365 A1]
	Fleurov et al. [US 2012/0313016 A1]

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEORAM PERSAUD whose telephone number is (571)270-5476.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/DEORAM PERSAUD/Primary Examiner, Art Unit 2882